Filed 11/16/21 In re S.R. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE S.R., a Person Coming                                    2d Juv. No. B307875
 Under the Juvenile Court Law.                                (Super. Ct. No. YJ40619)
                                                                (Los Angeles County)
 _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

    Plaintiff and Respondent,

 v.

 S.R.,

    Defendant and Appellant.



      S.R. appeals the juvenile court’s order sustaining a
wardship petition following appellant’s admission that he carried
a concealed firearm in a vehicle (Pen. Code, § 25400, subd. (a)(1);
Welf. & Inst. Code, § 602). The court declared the offense a
misdemeanor, placed appellant home on probation, and set one
year as his maximum term of confinement. Appellant contends
the court erred in denying his motion to suppress the firearm
because it was obtained during an unlawful warrantless search of
his vehicle. We affirm.
          FACTUAL AND PROCEDURAL HISTORY 1
       Appellant was the driver of a vehicle stopped for a traffic
violation. After appellant admitted that marijuana was in
vehicle, officers searched the interior of the vehicle and found two
loaded semiautomatic firearms under the front passenger seat
and numerous glass containers of marijuana in the center
console. In the trunk officers found numerous packages filled
with marijuana, a loaded rifle, bases for vape cartridges, and a
money counter. The police also found receipts for a storage locker
and a residential vacation rental property in West Los Angeles.
In the storage locker, officers found individually wrapped and
sealed packages containing a total of nine pounds of marijuana.
An additional 4,287.2 grams of marijuana was found at the
vacation rental property along with scales, vape oil and
cartridges, smoking devices, and other items.
      Appellant was subsequently charged in a section 602
petition with possession of a controlled substance with a firearm




      1 The introductory factual summary is derived from the
preplea probation report. In his reply brief, appellant contends
we “should not consider any material derived from the probation
report in reviewing the propriety of the juvenile court’s denial of
appellant’s suppression motion.” Although we do not consider
anything in the probation report for this purpose, we set forth the
historical facts to give full context to the offenses appellant was
charged with committing.


                                 2
(Health & Saf. Code,2 § 11370.1, subd. (a); count 1), and carrying
a concealed firearm in a vehicle. Appellant moved to suppress
the firearm (Welf. & Inst. Code, § 700.1) on the ground it was
obtained during an unlawful warrantless search of his vehicle.3
In their written opposition, the People asserted among other
things that the search was permissible under the automobile
exception to the warrant requirement.
       UCLA Police Officer Anthony Hall testified at the
suppression hearing. On the night of August 2, 2020, Officer Hall
conducted a traffic stop of appellant’s vehicle after he observed
appellant drive through a red light, stop in the middle of the
intersection, and back up. As Officer Hall approached appellant’s
vehicle, he noticed that the vehicle had Arizona license plates.
The officer also noticed the strong odor of marijuana emanating
from the vehicle.
       When asked to produce his driver’s license, appellant
replied that he was 16 years old and only had an Arizona driver’s
permit. Brian Ortiz was in the front passenger seat and minor
E.V., who initially gave a false name, was in the back seat.
Officer Hall asked appellant, Ortiz and E.V. who had been
smoking marijuana. After appellant denied that he had been
smoking marijuana, Ortiz admitted doing so. Officer Hall then
asked if there was marijuana in the vehicle. Appellant and Ortiz
both replied that there was marijuana in the cup holder and in


      2All further undesignated statutory references are to the
Health and Safety Code.

      3Appellant also claimed that the search occurred after an
unduly prolonged detention. This claim is not reiterated on
appeal.


                                3
the center console between the front seats. Appellant began to
open the center console, but stopped after Officer Hall ordered
him not to reach for anything. Based on his background,
training, and experience, Officer Hall concluded that any amount
of marijuana in the cup holder could not account for the strong
smell of marijuana emanating from the vehicle.
       Additional officers arrived and appellant, Ortiz and E.V.
were ordered out of appellant’s vehicle. During the
administration of sobriety tests, appellant acknowledged that he
had smoked marijuana within two hours of the traffic stop.
Based on his observations, Officer Hall believed that appellant
had actually smoked marijuana within the previous hour. The
officer nevertheless concluded there were not enough objective
indicators to arrest appellant for driving under the influence of
marijuana because the officer was unable to determine whether
appellant’s ability to drive had been sufficiently affected by his
consumption of the drug.
       After speaking on the telephone with appellant’s mother,
Officer Hall conducted a search of appellant’s vehicle “[t]o
continue [his] investigation for the minor being in possession of
marijuana.” After checking the front passenger door pocket and
floorboard, the officer looked under the front passenger seat and
saw a semiautomatic firearm with an extended magazine.
Officer Hall then stopped the search and handcuffed appellant,
Ortiz, and E.V., who were sitting on the curb.
       Appellant’s mother Roxanna R. testified on his behalf at
the suppression hearing. When Roxanna spoke to Officer Hall on
the telephone, she said she had rented appellant’s vehicle for him
and had given the officer permission to release appellant to Ortiz.




                                4
       At the conclusion of the hearing, the court denied the
motion to suppress. The court concluded among other things that
the totality of the circumstances, including appellant’s age and
the strong odor of marijuana emanating from the vehicle, gave
Officer Hall probable cause to search the vehicle for unlawful
marijuana possession. The court reasoned: “[T]here [were] a lot
of things going on that night. We’ve got a minor who is
unlicensed, out-of-state plates, we’ve got marijuana in the car, an
individual who provides a fake name, purportedly. And so I
believe that there was sufficient probable cause to enter that
vehicle, at which point the officer observed the firearm. So I am
going to deny the defense motion at this time.”
                           DISCUSSION
       Appellant contends the juvenile court erred in denying his
motion to suppress the firearm because it was found during an
unlawful warrantless search of his vehicle. We are not
persuaded.
       In reviewing the court’s ruling on appellant’s motion to
suppress, “‘we rely on the . . . court’s express and implied factual
findings, provided they are supported by substantial evidence, to
independently determine whether the search was constitutional.
[Citation.] “Thus, while we ultimately exercise our independent
judgment to determine the constitutional propriety of a search or
seizure, we do so within the context of historical facts determined
by the trial court.” [Citation.] It is the [lower] court’s role to
evaluate witness credibility, resolve conflicts in the testimony,
weigh the evidence, and draw factual inferences. [Citation.] We
review those factual findings under the deferential substantial
evidence standard, considering the evidence in the light most
favorable to the trial court’s order.’ [Citation.]” (People v. Sims




                                 5
(2021) 59 Cal.App.5th 943, 950; see also, e.g., In re Lennies H.
(2005) 126 Cal.App.4th 1232, 1236 [recognizing that the standard
of review of a trial court’s ruling on a suppression motion also
applies in juvenile court proceedings].)
       “‘Warrantless searches are presumed to be unreasonable,
therefore illegal, under the Fourth Amendment, subject only to a
few carefully delineated exceptions.’ [Citation.]” (People v. Sims,
supra, 59 Cal.App.5th at p. 950.) Under the automobile
exception, “‘“police who have probable cause to believe a lawfully
stopped vehicle contains evidence of criminal activity or
contraband may conduct a warrantless search of any area of the
vehicle in which the evidence might be found.”’ [Citations.]”
(Ibid.) Probable cause in this context “‘exists “where the known
facts and circumstances are sufficient to warrant a man of
reasonable prudence in the belief that contraband or evidence of
a crime will be found . . . .” [Citation.] In determining whether a
reasonable officer would have probable cause to search, we
consider the totality of the circumstances.’ [Citation.]” (Id. at
p. 951) “[When] officers have probable cause that a lawfully
stopped vehicle contains evidence of criminal activity or
contraband, such probable cause ‘alone satisfies the automobile
exception to the Fourth Amendment’s warrant requirement . . . .’
[Citation.]” (Id. at p. 952.)
       Since the 2016 passage of Proposition 64, “it has been legal
for persons 21 years of age and older to possess and transport
small amounts (up to 28.5 grams) of marijuana.” (People v. Hall
(2020) 57 Cal.App.5th 946, 948, fn. omitted, citing § 11362.1,
subd. (a)(1).) Section 11362.1, subdivision (c) further provides
that “[c]annabis and cannabis products involved in any way with
conduct deemed lawful by this section are not contraband nor




                                6
subject to seizure, and no conduct deemed lawful by this section
shall constitute the basis for detention, search, or arrest.”
        “The use and possession of marijuana is not unconditional,
however; there are various statutory provisions proscribing such
use and possession in certain circumstances.” (People v. Johnson
(2020) 50 Cal.App.5th 620, 625-626 (Johnson).) As relevant here,
it is still unlawful for a person under the age of 21 to possess or
consume any amount of marijuana. (§§ 11362.1, subd. (a)(4),
11362.45, subd. (c).) It is also remains unlawful for any person to
smoke or ingest marijuana while driving or riding in a vehicle.
(§ 11362.3, subds. (a)(7) & (8).) It is thus clear that “section
11362.1, subdivision (c) does not apply when the totality of the
circumstances gives rise to a fair probability that an existing
marijuana regulation was violated when the search occurred.”
(Johnson, at p. 626.)
        Here, the totality of the circumstances gave Officer Hall
probable cause to believe that appellant’s vehicle contained
evidence of his unlawful use and/or possession of marijuana.
Indeed, appellant—who was 16 years old—admitted that
marijuana was in his vehicle within his reach and that he had
recently smoked the drug. Although appellant notes that Ortiz
could lawfully possess up to 28.5 grams of marijuana and told the
officer that he had been smoking marijuana, the officer could
reasonably conclude that appellant had at least joint possession
of the marijuana that he acknowledged was in his vehicle. (See,
e.g., People v. Busch (2010) 187 Cal.App.4th 150, 162 [evidence
supported finding that defendant jointly possessed marijuana
with front seat passenger where it was “found in the center
console of defendant’s car [and] was immediately accessible to
defendant, the driver” and the defendant admitted knowing the




                                 7
drugs were present].) Because “the totality of the circumstances
[gave] rise to a fair probability that an existing marijuana
regulation was violated when the search occurred,” subdivision
(c) of section 11362.3 does not apply. (Johnson, supra, 50
Cal.App.5th at p. 626.) Accordingly, appellant’s motion to
suppress was properly denied.4
                           DISPOSITION
        The judgment is affirmed.
        NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



      GILBERT, P.J.



      TANGEMAN, J.



      4In light of our conclusion, we do not address appellant’s
alternative contention that the search of his vehicle cannot be
upheld as a search incident to his arrest for unlawful possession
of marijuana. (See People v. Williams (1976) 16 Cal.3d 663, 667,
superseded by statute on other grounds as stated in People v.
Martinez (2003) 113 Cal.App.4th 400, 408 [“We do not reach
constitutional questions unless absolutely required to do so to
dispose of the matter before us”].)


                                8
                 J. Christopher Smith, Judge
             Superior Court County of Los Angeles
               ______________________________

      Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Chung L. Mar, Deputy Attorney General,
for Plaintiff and Respondent.